Order, Supreme Court, New York County (Leslie Crocker Snyder, J.), entered on or about June 20, 1995, which denied defendant’s motion to vacate judgment, unanimously affirmed.
Defendant’s procedurally improper (CPL 440.10 [2] [c]) and substantively meritless (Matter of Haynes v Johnson, 165 AD2d *365406) motion to vacate his judgment of conviction was properly denied. The People’s delay, if any, in serving and filing a response did not entitle defendant to have his motion granted on default (CPL 440.30). Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.